710 S.E.2d 43 (2011)
STATE
v.
Dwayne Eric JUSTICE.
No. 167P11-1.
Supreme Court of North Carolina.
June 15, 2011.
Amy Kunstling Irene, Assistant Attorney General, for State of North Carolina.
Dwayne Eric Justice, Spruce Pine, for Justice, Dwayne Eric.
Locke Bell, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 2nd of May 2011 by Defendant to Appoint Counsel:
"Motion Dismissed as Moot by order of the Court in conference, this the 15th of June 2011."